Order, Supreme Court, New York County, entered May 25, 1977, inter alia, directing respondent to produce certain specified books and records at its deposition, unanimously modified, on the law and in the exercise of discretion, to the extent of directing that upon such deposition respondent shall only be required to produce any records necessary to aid in such examination, and thereafter a motion for discovery and inspection, etc., pursuant to CPLR 3120 may be made. (See Rios v Donovan, 21 AD2d 409.) Except as so modified, said order is affirmed, without costs and without disbursements. Concur—Lupiano, J. P., Capozzoli, Lane and Yesawich, JJ.